Citation Nr: 0934599	
Decision Date: 09/15/09    Archive Date: 09/23/09	

DOCKET NO.  04-31 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed as an aggravation of a pre-service right 
knee injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran was enlisted in the Army National Guard in August 
1970, but did not enter active military duty until basic 
training commencing on 13 April 1971 and was subsequently 
separated from service on 20 May 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In September 2007, 
the Board found that the Veteran had submitted new and 
material evidence sufficient to reopen a prior final denial, 
and remanded the appeal for additional development.  That 
development was not completed on remand, so the appeal must 
be returned to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  


REMAND

The Veteran was examined for enlistment in the Army National 
Guard in July 1970.  At that time, he clearly reported that 
he had a trick or locked knee both in childhood and in high 
school for which he was unable to play sports for a time.  
However, the physical examination itself did not report any 
abnormality of either knee.  

The Veteran did not commence active military duty service 
until his basic training started on 13 April 1971, and within 
days thereafter was noted to have swelling of both knees, and 
a small degenerative spur was noted on the right patella on 
16 April 1971.  The Veteran was subsequently referred for 
evaluation by a Medical Evaluation Board (MEB) where a Board 
of three service physicians found that there was internal 
derangement of the right knee that existed prior to entry on 
active duty, which had not been aggravated by active duty and 
for which the Veteran was subsequently separated.  This 
report included a notation that the Veteran had injured the 
right knee in football five years earlier with a continuing 
problem of intermittent locking and swelling.  

There was no evidence of any acute superimposed injury during 
service, but the knee immediately became symptomatic with the 
rigors of basic training.  Having entered active duty on 13 
April 1971, the Veteran was placed on a Physical Profile 
against any strenuous activity three days later on 17 May 
1971.  

Based upon a March 2003 statement of a private physician, 
which alleged a review of service treatment records, the 
Board reopened this claim in September 2007.  The Veteran had 
been provided a VA examination in July 2003, but because the 
examination had not been accompanied by a review of the 
claims folder and the service treatment records, the Board 
remanded the appeal for another VA examination which was to 
include a complete record review.  

On remand, in January 2009, the Veteran was apparently 
provided a VA examination, but this report clearly states on 
multiple occasions that no records were available for review.  
Furthermore, this examination report did not include a 
response to the questions posed in the Board's September 2007 
remand.  The July 2009 VA examination was patently 
inadequate, and utterly failed to satisfy the requirements of 
The Board's earlier remand, and Stegall v. West, 11 Vet. App. 
268 (1998).  The AMC nonetheless again denied the claim and 
returned the appeal to the Board with a March 2009 
Supplemental Statement of the Case.  

The Board has no alternative but to again refer this appeal 
back to the RO to accomplish the clear development requested 
in its earlier September 2007 remand.  Accordingly, the case 
is REMANDED to the RO for the following action:

1.  The claims folder must be forwarded 
to the VA physician who conducted the 
most recent examination in January 2009.  
This appears to be Dr. SPD at the Orlando 
VA Outpatient Clinic.  This doctor must 
be requested to review the entirety of 
the claims folder, including the service 
treatment records, the March 2003 private 
medical statement, the July 2003 VA 
examination, Dr. SPD's earlier 
examination, and this remand decision.  
Dr. SPD will be requested to provide a 
supplementary medical statement which 
includes clinical opinions (to questions 
listed below).  

If after reviewing the record and the 
request for opinions, Dr. SPD finds that 
it would be necessary or useful to again 
physically examine the Veteran, then the 
doctor must take whatever steps necessary 
to arrange a follow-on physical 
examination.  The Board is not ordering a 
follow-on examination, only that the 
doctor consider whether one is necessary. 

After completing a review of the record 
(and any follow-on examination), the 
doctor is requested to provide a medical 
opinion as to whether the Veteran's right 
knee was aggravated or permanently 
increased in severity during the 
Veteran's period of active military duty 
from 13 April through 3 June 1971.  The 
doctor is requested to indicate whether 
the service treatment records show that 
the Veteran sustained any acute and 
identifiable superimposed injury or 
disease during his brief period of 
military service.  The doctor is 
requested to discuss the clinical 
findings showed in the service treatment 
records, including the report of the 
Medical Evaluation Board issued in May 
1971, and also to comment on the March 
2003 private medical opinion (Dr. MSW) 
submitted by the Veteran.  Finally, the 
VA doctor is specifically requested to 
provide an adequate discussion with an 
explanation of reasons and bases in 
support of all opinions provided.  

2.  After completing the above 
development, the RO is specifically 
requested to review the adequacy of the 
VA examination report provided pursuant 
to this remand.  If it is not adequate 
and not in conformance with the 
requirements of this and the Board's 
earlier September 2007 remand, then the 
RO must return the report and claims 
folder for corrective action.  Once an 
adequate VA examination report with 
review of the record and response to 
questions posed is completed, the RO 
should again address the issue on appeal.  
If the decision is not to the Veteran and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a discussion 
of the development requested in this and 
the Board's earlier September 2007 
remand.  In preparing this SSOC, the RO 
is reminded that because the July 1970 
enlistment examination found the 
Veteran's right knee to be normal 
(despite comments contained in the report 
of medical history), the applicable laws 
and regulations require VA to presume 
that the Veteran was sound at enlistment 
and to presume that his subsequently 
discovered pre-existing right knee injury 
residuals were in fact aggravated during 
his brief period of active military duty, 
and that this presumption may only be 
overcome by clear and convincing evidence 
to the contrary.  That is, the Veteran in 
this appeal has the benefit of a lawful 
presumption, but this presumption is not 
unrebuttable.  The Veteran and 
representative must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The Veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



